Citation Nr: 1815617	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability rating for service-connected left knee disability, residuals of gunshot wound, chip fracture, cortical left tibia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board.  That hearing was scheduled for December 2016.  While the Veteran was notified of the hearing he did not report for the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent examination addressing the severity of the service-connected left knee disability is the VA Compensation and Pension examination conducted in July 2012.  Subsequent to this the Veteran has asserted that his left knee disability has increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  Thus, an additional examination is necessary.  Updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records related to his left knee disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  The Veteran should be accorded the appropriate examination to ascertain the current level of severity of his service-connected left knee disability.  

3.  After the above development has been completed, the Veteran's claim should be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

